Citation Nr: 1027488	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-36 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed tinnitus. 

2.  Entitlement to service connection for claimed hypertension.

3.  Entitlement to service connection for claimed acquired visual 
loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1952 to May 1954 and 
from March 1960 to November 1963.

This case initially came before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the RO.  

In October 2009, the Board remanded the claim to the RO for 
additional development of the record. 

The issues of service connection for bilateral hearing loss and a 
heart murmur have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for an acquired loss of vision is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran has provided credible lay statements about 
developing tinnitus after being exposed to loud noise levels in 
connection with his duties during his periods of active service.  

3.  The currently demonstrated tinnitus is shown as likely as not 
to be caused by excessive noise exposure levels during the 
Veteran's period of active service.  

4.  The Veteran is not shown to have manifested complaints or 
findings of hypertension in service or for many years thereafter.  

5.  The currently demonstrated hypertension is not shown to have 
been clinical present during service or to be due any event or 
incident therein.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  

2.  The Veteran's disability manifested by hypertension is not 
due to disease or injury that was incurred in or aggravated by 
active service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain; 
and a general notification that the claimant may submit any other 
evidence that may be relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 
73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, the 
degree of disability, and the effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).  

Prior to the decision on appeal, in an August 2005 letter, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will be 
obtained by VA, and the need to advise VA of or submit any 
further medical evidence that pertained to the claims.  

In a February 2008 letter, the RO advised the Veteran of how 
disability ratings and effective dates are assigned.  

The case was thereafter readjudicated in an April 2010 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or a supplemental 
statement of the case, is sufficient to cure a timing defect).  

The Veteran has not identified any potential errors are 
prejudicial, and the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, 07-1209 slip 
op. at 11-12 (April 21, 2009).  Hence, the Board finds that the 
VCAA notice requirements have been satisfactorily met in this 
case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a VA 
examination.  Specifically, the information and evidence that has 
been associated with the claims file includes the post service VA 
and private treatment records, statements from the Veteran's 
representative, and the Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was provided 
with a VA examination in of the ears in February 2010.  The 
report of this examination reflects that the examiner reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted the appropriate examination and rendered 
the appropriate diagnosis and opinion consistent with the 
remainder of the evidence of record.

The Board therefore concludes that the examination is adequate 
for the purposes of this decision.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran and his representative have not contended otherwise.  

As discussed, the VCAA provisions have been considered.  The 
Veteran has been specifically notified of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was an active 
participant in the claims process and he responded to VA's 
requests for information.  

Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  See Conway, supra.  As such, there is no indication 
that there is any prejudice to the Veteran in considering this 
matter on the merits.  Id, Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  

In the alternative, service connection may be awarded pursuant to 
38 C.F.R. § 3.303(b) for a "chronic" condition, such as 
hypertension, when a chronic disease manifests itself in service, 
or within the applicable presumptive period under 38 C.F.R. § 
3.307, and the Veteran currently has the same condition.  38 
C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309 
(2009), service connection may nonetheless be granted where a 
disease manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence shows 
(a) a continuity of related symptomatology after discharge and 
(b) that the present condition is related to that symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  Savage, 10 
Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991)).


Service Connection for Tinnitus

The Veteran asserts that his current tinnitus is due to noise 
exposure during active service.

The Veteran's DD Form 214 notes that he served aboard the U.S.S. 
Thuban and the U.S.S. Sierra.  They also note that he was awarded 
the United Nations Medal, Korean Service Medal and the National 
Defense Medal. 

The Veteran's March 1952 enlistment examination, his May 1954 
separation examination, January 1960 reenlistment examination and 
November 2003 separation examination all noted normal ears.  The 
Veteran's service treatment records were negative for complaints 
or treatment of tinnitus.

In a November 2008 Substantive Appeal, the Veteran reported that 
he was a "Hot Shellman" for the 5 inch gun aboard ship.  His 
service personnel records as well as the DD Form 214 indicated 
that he had served aboard various Navy destroyers.  

Hence, the Board finds those reports to be consistent with his 
duties in service and therefore credible.

During a February 2010 VA examination, the Veteran reported 
longstanding, decreased hearing since active service.  He 
reported serving as a "Hot Shellman" while in the Navy and 
working for a paper converter manufacturing plant from 1963 to 
1992.  He denied any pre-service noise exposure, and in-service 
noise exposure from the firing of five-inch guns.  The Veteran 
denied ear infections, familial hearing loss, and ear surgery.

The Veteran reported a recurrent high pitch tinnitus that began 
during active service.  He denied having tinnitus in the left 
ear.  He reported that the symptoms occurred two times per year, 
lasting two to three minutes.  

The VA examiner opined that the Veteran's tinnitus was likely 
caused by the hearing loss.  He noted that the Veteran's 
separation whisper test suggested that his hearing was normal at 
time of separation.  However, he further noted that the whisper 
test was not a reliable means of obtaining frequency specific 
thresholds.

The Veteran and his representative both assert that current 
tinnitus is a result of noise exposure during his service as a 
Hot Shellman and had a ringing in his ears since service.

The Board recognizes that the Veteran is competent to testify as 
to these symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
(lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge).  In this case, the Board finds the 
Veteran's statements credible.  

Given the Veteran's credible lay assertions, documented history 
of noise exposure beginning in service, the Board finds the 
evidence to be in relative equipoise in showing that the current 
tinnitus as likely as not had its clinical onset following his 
exposure to acoustic trauma due to gunfire during his period of 
active service.

In resolving all reasonable doubt in the Veteran's favor, service 
connection for tinnitus is warranted.  


Service Connection for Hypertension

The Veteran claims that his current hypertension is a result of 
his active service.

Under VA rating criteria, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90mm or greater, 
and "isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160mm or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis 
Code 7101, Note (1).  

The Veteran's March 1952 entrance examination noted his systolic 
blood pressure at 140 and diastolic blood pressure at 90.  His 
May 1954 separation examination noted his blood pressure to be 
122 over 74.  

On his January 1960 reenlistment examination, his blood pressure 
was 138 over 80, and his November 1963 separation examination 
noted blood pressure to by 128 over 88.

The Board notes that a July 1975 VA treatment record, twelve 
years after service, the treating physician noted blood pressure 
of 130 over 90.  However, no complaints or treatment for 
hypertension were noted until a July 1985 VA treatment note, 
twenty-two years after separation from service, where the Veteran 
was diagnosed with hypertension.

During a June 1991 VA general examination, the Veteran reported 
having a history of hypertension for the past year or two.  

While lay persons are competent to testify about symptomatology, 
a layperson without medical training is not qualified to render a 
medical diagnosis or medical opinion linking a disability to 
service.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Moreover, any current lay assertions of his having had ongoing 
hypertension since service are not found to be credible given the 
June 1991 statement provided by the Veteran expressly denying a 
continuity of symptomatology following service.  

In light of the fact that there is no in-service reports of 
hypertension, that the Veteran was first diagnosed with 
hypertension many years after service, and that there is no 
evidence in the record relating his current hypertension to 
service, the claim of service connection for hypertension must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the evidence preponderates against the claim, the doctrine is not 
for application in this case.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Service connection for tinnitus is granted.

Service connection for hypertension is denied.


REMAND

During the Veteran's January 1960 reenlistment examination, the 
examining physician noted that the Veteran had distant vision in 
the right eye of 20 and the left of 40.  He noted defects of the 
eye as arcus senilis, not considered disqualifying, and 
refractive error.  

A March 1963 service treatment record noted that the Veteran had 
been hit on the head with a pistol.  His November 1963 separation 
examination noted vision of 20/20 and arcus senilis, not 
considered disqualifying.

The October 2009 Board remand directed the RO inter alia, to 
schedule the Veteran for a VA examination to determine if the 
Veteran has any current eye disorder, to include vision loss, and 
if it is at least likely as not related to service.  The Board 
emphasized that the claims folder MUST be made available to the 
examiner for review.  

The examiner was instructed to answer if the Veteran currently 
has an eye disorder, to include vision loss and if so is it at 
least as likely as not that this disorder is related to the 
Veteran's period of service, to include any head injury sustained 
in service.  The VA examiner failed to review the Veteran's 
claims file or answer the above-mentioned questions. 

It is noted that a remand by the Board confers upon the claimant, 
as a matter of law, the right to compliance with the remand 
order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Where the remand orders of the Board were not complied with, the 
Board itself errs in failing to insure compliance; in such 
situations the Board must remand back to RO for further 
development. 

Therefore, RO should arrange for the Veteran to undergo a VA 
examination to determine the nature and likely etiology of his 
claimed loss of vision.

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 38 
C.F.R. § 3.655 (2009).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant or 
the death of an immediate family member.  

In addition the Board finds that ongoing medical records should 
also be obtained.  See 38 U.S.C.A. § 5103A (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical 
records are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim).  

To ensure that all due process requirements are met the RO should 
also give the Veteran opportunity to present any additional 
information and/or evidence pertinent to the claim on appeal that 
is not already of record.  

The RO's notice letter should explain that the Veteran has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  

The RO should also invite the Veteran to submit all evidence in 
his possession that is not already of record, and ensure that its 
notice to the Veteran meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  

After providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2009).

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the 
RO to obtain any additional pertinent 
treatment records not currently of record.  
The Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records.  

The RO's letter should invite the Veteran 
to furnish all evidence in his possession, 
and identify what evidence is ultimately 
his responsibility to obtain.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).  

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.  

3.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
likely etiology of any current eye 
disorder, to include arcus senilis.  All 
indicated tests and studies should be 
performed and all findings must be reported 
in detail. 

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should answer the following 
questions: Does the Veteran currently have 
an eye disorder, to include arcus senilis 
and vision loss?  If so, is it at least as 
likely as not (50 percent probability or 
greater) that this disorder is related to 
the Veteran's period of service, to include 
any head injury sustained in service.  The 
examiner should provide rationales for 
these opinions.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.   

4.  To help avoid a future remand, the RO 
must ensure that all requested action have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the issue on 
appeal should be readjudicated in light of 
all the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) that includes 
clear reasons and bases for all 
determinations.  They should be afforded 
with an appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise notified, 
but he has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


